Case: 10-30703 Document: 00511375180 Page: 1 Date Filed: 02/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 8, 2011

                                     No. 10-30703                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



PATRICIA D. SCOTT,

                                                   Plaintiff - Appellant
v.

CADDO PARISH COMMISSION; PARISH OF CADDO,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CV-1003


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Patricia Scott brought an action against Caddo Parish, alleging she was
fired from her job as Field Manager for Caddo Animal Services because of her
race and gender. The district court granted Caddo Parish’s motion for summary
judgment. Scott argues the district court erred because material fact disputes
undermined its finding that Caddo Parish proffered legitimate, non-
discriminatory reasons for her termination. We AFFIRM.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30703 Document: 00511375180 Page: 2 Date Filed: 02/08/2011



                                 No. 10-30703

      In August 2007, Scott was fired from her position as Field Manager of
Caddo Animal Services. Caddo Parish alleged it fired Scott because she failed
to send a captured raccoon for rabies testing and did not properly record her use
of the narcotic with which she euthanized the raccoon. The Equal Employment
Opportunity Commission informed Scott she could pursue her discrimination
claim. Scott filed suit against Caddo Parish, alleging the Parish terminated her
because of her race and gender. The district court granted Caddo Parish’s
summary judgment motion. It ruled that Scott did not establish a prima facie
case of discrimination, and also that she failed to demonstrate that Caddo
Parish’s non-discriminatory reasons for her termination were pretext for
discrimination.
      This court reviews the decision to grant a motion for summary judgment
de novo, “applying the same standards as the district court.” Dillon v. Rogers,
596 F.3d 260, 266 (5th Cir. 2010) (citation omitted). “The court shall grant
summary judgment if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “We construe all facts and inferences in the light most
favorable to the nonmoving party” when considering a grant of summary
judgment. Murray v. Earle, 405 F.3d 278, 284 (5th Cir. 2005).
      A plaintiff “must carry the initial burden under the statute of establishing
a prima facie case of racial discrimination.” McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802 (1973). If the employee establishes a prima facie case, the
“burden then must shift to the employer to articulate some legitimate,
nondiscriminatory reason for the employee’s rejection.” Id. If the employer
articulates a legitimate reason, the burden shifts back to the employee “to
demonstrate by competent evidence that the presumptively valid reasons for his
rejection were in fact a coverup for a racially discriminatory decision.” Id. at
805. “Thus, a plaintiff’s prima facie case, combined with sufficient evidence to

                                        2
    Case: 10-30703 Document: 00511375180 Page: 3 Date Filed: 02/08/2011



                                 No. 10-30703

find that the employer’s asserted justification is false, may permit the trier of
fact to conclude that the employer unlawfully discriminated.”          Reeves v.
Sanderson Plumbing Products, Inc., 530 U.S. 133, 148 (2000).
      We consider this appeal without analyzing the district court’s ruling that
Scott failed to establish a prima facie case of discrimination. Scott argues the
district court erred when it found that Caddo Parish articulated legitimate
reasons for her termination because the court relied on an unauthenticated
sheriff’s report that should have been excluded as hearsay. She contends Caddo
Parish failed to show uncontested facts that established a legitimate reason for
her discharge.   The district court, though, also relied on the uncontested
transcript of a pre-disciplinary conference Caddo Parish conducted with Scott
before she was fired. In the transcript, Scott admitted she did not send the
raccoon for testing and she failed to log the use of the euthanizing drug. These
omissions contravened Caddo Parish’s policy regarding both animal testing and
recording the depletion of drugs used to euthanize animals.
      Thus, even without the sheriff’s report, Caddo Parish established
legitimate, non-discriminatory reasons for Scott’s termination.      Under the
McDonnell Douglas burden-shifting framework, Scott was required to
demonstrate these reasons were pretexts for discrimination. Id. Scott does not
challenge the district court’s ruling that there was insufficient evidence to
establish pretext. She has failed to meet her burden to show a genuine issue of
material fact as to whether her termination was illegally motivated.         See
Crawford v. Formosa Plastics Corp., La., 234 F.3d 899, 903-04 (5th Cir. 2000).
Therefore, the district court’s grant of summary judgment was proper.
      AFFIRMED.




                                       3